6060Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 11/15/2021. As directed by the amendments: claims 1 and 13 have been amended, claims 9-10, 15 and 19 have been canceled. Thus, claims 1-8, 11-14, 16-18 and 20 21 are presently under consideration in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-13, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavillet et al (WO 2012/123440) in views of Wu (2011/0162538), Neeper (2011/0089709) and Garr (2015/0374175).
 For claim 1, Gavillet teaches An extraction unit of a beverage preparation machine, the extraction unit configured to extract an ingredient of a beverage from a capsule (abstract) (fig.1 and 3a-3b), the extraction unit (2) comprising: a capsule holder (40 as shown in fig.1) operable to move between a capsule (5) receiving position and a capsule extraction position (fig.1) (page.9, lines 28-33); a capsule holder (40 as shown in fig.1) loading system operable to actuate the capsule holder between the capsule receiving position and the capsule extraction position (fig.1) (the capsule holder moves from open position to receive the capsule and moves to extract position) (page.12, lines 2-14), the capsule holder (40 as shown in fig.1) loading system comprising an actuator unit (3 and 4) and a loading mechanism (23 and 24) (page.9, lines 21-26), the actuator unit (3 and 4) configured to actuate the loading mechanism (23 and 24) (the actuator units moves the capsule holder for receiving and extracting the capsule)(page.12, lines 
	Gavillet fails to teach the loading mechanism further comprises a planetary gear train, the actuator unit configured to supply rotary motion to the planetary gear train, the planetary gear train configured to gear down the rotary motion, an outer surface thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread, wherein the planetary gear train has a reduction ratio between 5 and 15.
Wu teaches, a similar actuator unit used in appliances, as shown in fig.2-3, the loading mechanism further comprises a planetary gear train (planar gear set 4 as shown in fig.2 and 3), the actuator unit (3 as shown in fig.2) configured to supply rotary motion to the planetary gear train (planar gear set 4 as shown in fig.2), the planetary gear train configured to gear down the rotary motion (par.30 and 31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Wu, because the configuration of the planetary gear mechanism, the coupling shaft is rotated at a rotational speed less than that of the ring gear, while torque of the coupling shaft is increased (Wu, par.25). 
Neeper teaches, similar the planetary gear train, an outer surface (305 as shown in fig.10) thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread (fig.10 and 11 shows that screws are used to connect the outer surface 305 to another surface 301).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, as modified by Wu, to include screw thread, as suggested and taught by Neeper, for purpose of providing strong connection and fasteners means between the surface. 
Garr teaches, similar actuator with planetary gear, wherein the planetary gear train has a reduction ratio between 5 and 15 (par.52 and 54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, as modified by Wu, to include the planetary gear train has a reduction ratio, as suggested and taught by Garr, because the planetary gear reduction allows a smaller, i.e., cheaper, high rotary speed motor to generate higher torque, the planetary gear 


	 	For claim 2, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above; but fails to teach wherein the planetary gear train comprises an epicyclic gear train and an annular gear, the epicyclic gear train comprising: a sun gear; one or more planet gears; a carrier configured to rotatably support the one or more planet gears circumferentially about the sun gear, the one or more planet gears rotatably driven by the sun gear, the annular gear configured to extend at least partially around the one or more planet gear and rotatably driven therefrom, the sun gear configured to receive the rotary motion from the actuator unit, the annular gear configured to receive the rotary motion from the one or more planet gear and to output the geared down rotary motion.
Wu further teaches, as shown in fig.7, wherein the planetary gear train (planar gear set 4 as shown in fig.7) comprises an epicyclic gear train and an annular gear (43 as shown in fig.7), the epicyclic gear train comprising: a sun gear (412 as shown in fig.7); one or more planet gears (45 as shown in fig.7); a carrier (44 as shown in fig.7) configured to rotatably support the one or more planet gears (45 as shown in fig.7) circumferentially about the sun gear (412 as shown in fig. fig.7), the one or more planet gears (45 as shown in fig.7) rotatably driven by the sun gear (412 as shown in fig.7), the annular gear (43 as shown in fig.7) configured to extend at least partially around the one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train set gears, as suggested and taught by Wu, because the rotation of the sun gear unit drives the planet gears  to rotate respectively on the pin axles and to rotate about the axis, thereby driving the ring gear and the coupling shaft to rotate about the axis for conducting the pepper-grinding operation (Wu, par.36). 
For claim 3, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and  discussed above; but fails to teach wherein the carrier is rotationally constrained with respect to the sun gear and the one or more planet gears.
Wu further teaches, as shown in fig.7, wherein the carrier (44 as shown in fig.7) is rotationally constrained with respect to the sun gear (412 as shown in fig.7) and the one or more planet gears (45 as shown in fig.7) (par.35, lines 5-15 and par.36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include carrier is rotationally constrained with respect to the sun gear and the one or more planet gears, as suggested and taught by Wu, because the rotation of the sun gear unit drives the planet gears  to rotate respectively on the pin axles and to rotate 
For claim 4, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the actuator unit (3 and 4) comprises a motor, the motor being arranged with a rotational axis thereof parallel or coaxial a rotational axis of the gear (fig.1 and 3a-3b) (page.9, lines 20-26 and page.10, lines 8-14). 
 	Gavillet fails to teach the planetary gear train.
Wu further teaches, as shown in fig.7, the planetary gear train (planar gear set 45 as shown in fig.7) (par.35, lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Wu, because the rotation of the sun gear unit drives the planet gears  to rotate respectively on the pin axles and to rotate about the axis, thereby driving the ring gear and the coupling shaft to rotate about the axis for conducting the pepper-grinding operation (Wu, par.36).
For claim 5, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above; but fails to teach wherein the sun gear is directly connected to a shaft of the motor.
Wu further teaches, as shown in fig.7, wherein the sun gear (412 as shown in fig.7) is directly connected to a shaft (51 as shown in fig.7) of the motor (3 as shown in fig.7) (par.35, lines 5-15 and par.36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include sun gear connected to a shaft of the motor, as suggested and taught by Wu, because the rotation of the sun gear unit drives the planet gears  to rotate respectively on the pin axles and to rotate about the axis, thereby driving the ring gear and the coupling shaft to rotate about the axis for conducting the pepper-grinding operation (Wu, par.36). 
For claim 6, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the linear actuator is configured with the linear motion parallel to a rotational axis of the motor (3 and 4) (fig.3a-3b) (page.9, lines 20-26 and page.10, lines 8-14). 
 For claim 7, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the motor (3) is mounted to an assembly comprising a structure selected from the group consisting of: a movable portion of the capsule holder; the carrier; and a component constrained to one of the movable portion of the capsule holder (40) (fig.1 and 3a-3b) (page.9, lines 20-26 and page.10, lines 8-14).  	For claim 8, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the capsule holder loading system  (40) comprises a constraint unit (23), which is operable to rotationally constrain with respect to a body of the extraction unit (2) and/or to prevent to translation 
 	Gavillet fails to teach the loading mechanism further comprises a planetary gear train, the actuator unit configured to supply rotary motion to the planetary gear train, the planetary gear train configured to gear down the rotary motion, an outer surface thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread, wherein the planetary gear train has a reduction ratio between 5 and 15.

Wu teaches, a similar actuator unit used in appliances, as shown in fig.2-3, the loading mechanism further comprises a planetary gear train (planar gear set 4 as shown in fig.2 and 3), the actuator unit (3 as shown in fig.2) configured to supply rotary motion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Wu, because the configuration of the planetary gear mechanism, the coupling shaft is rotated at a rotational speed less than that of the ring gear, while torque of the coupling shaft is increased (Wu, par.25). 
Neeper teaches, similar the planetary gear train, an outer surface (305 as shown in fig.10) thereof comprises a male screw thread, an inner surface of the guide member comprising a complimentary female screw thread (fig.10 and 11 shows that screws are used to connect the outer surface 305 to another surface 301).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, as modified by Wu, to include screw thread, as suggested and taught by Neeper, for purpose of providing strong connection and fasteners means between the surface. 
Garr teaches, similar actuator with planetary gear, wherein the planetary gear train has a reduction ratio between 5 and 15 (par.52 and 54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, as modified by Wu, to include the planetary gear train has a reduction ratio, as suggested and taught by Garr, because the planetary gear reduction allows a smaller, 

For claim 16, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the linear actuator (3) comprises a crank driven by an annular gear (the gear on top of element 3 as shown in fig.3a and 3b), the crank driving a connecting linkage to generate the linear motion (page.9,lines 18-25).
For claim 17, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the linear actuator (3) comprises a rotary member and a guide member, the rotary member configured to remain translationally stationary with respect to a body of the extraction unit (2), the guide member displaces relative to the body of the extraction unit to transfer the linear motion to the capsule holder (40) (page.11, lines 18-25 and page.12, lines 18-25).
For claim 18, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above and Gavillet further teaches wherein the constraint unit (23 and 24) comprises a first guide member and a second guide member (page.11, lines 18-25 and page.12,lines 18-25).
For claim 21, Gavillet in view of Wu, Neeper, and Garr, teaches the invention as claimed and discussed above; but fails to teach wherein each of the one or more planet gears are rotatably driven directly by the sun gear via a gear mesh.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include each of the one or more planet gears are rotatably driven directly by the sun gear, as suggested and taught by Wu, because under the configuration of the planetary gear mechanism, the coupling shaft is rotated at a rotational speed less than that of the ring gear, while torque of the coupling shaft is increased (Wu, par.25). 


Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gavillet et al (WO 2012/123440) in views of Wu (2011/0162538) and Gianni (WO 2011/135479).
For claim 14, Gavillet teaches beverage preparation machine (fig.1 and 3a-3b) comprising an extraction unit (2) configured to extract an ingredient (50) of a beverage from a capsule (fig.1) (abstract), the extraction unit (2) comprising: a capsule holder (40) operable to move between a capsule receiving position and a capsule extraction position (the capsule holder moves for open position to receive the capsule and move to extract position) (page.12, lines 3-14); a capsule holder loading system (40) operable to actuate the capsule holder between the capsule receiving position and the capsule extraction position (page.12, lines 15-33) (fig.1 and 6a-7b), the capsule holder loading system (40) comprising an actuator unit (3 and 4) and a loading mechanism (23 and 
 	Gavillet fails to teach the loading mechanism further comprises a planetary gear train, the actuator unit configured to supply rotary motion to the planetary gear train, the planetary gear train configured to gear down the rotary motion and the beverage preparation machine comprising a module selected from the group consisting of a brewing module configured to house the extraction unit, a first module configured to house at least one of (i) a fluid heater or (ii) a fluid pump of the fluid supply, a second module configured to house one of (i) the fluid heater or (ii) the fluid pump when the other is housed in the first module, and combinations thereof.
Wu teaches, similar actuator unit used in the beverage appliance, as shown in fig.2-3, the loading mechanism further comprises a planetary gear train (planar gear set 4 as shown in fig.2), the actuator unit (3 as shown in fig.2) configured to supply rotary 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Wu, because the configuration of the planetary gear mechanism, the coupling shaft is rotated at a rotational speed less than that of the ring gear, while torque of the coupling shaft is increased (Wu, par.25). 
Gianni teaches, similar beverage preparation machine, the beverage preparation machine comprising a module (3  and 9 as shown in fig.1,9 and 11) selected from the group consisting of a brewing module configured to house the extraction unit (209a as shown in fig.1)(abstract), a first module (3 as shown in fig.1 and 9) configured to house at least one of (i) a fluid heater (59 as shown in fig.9) or (ii) a fluid pump of the fluid supply (57 as shown in fig.9) (page.9, lines 1-10), a second module (9 as shown in fig.1 and 11) configured to house one of (i) the fluid heater (127 as shown in fig.11) or (ii) the fluid pump (125 as shown in fig.11) when the other is housed in the first module, and combinations thereof (page,10, lines 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include models that houses fluid heater and water pump, as suggested and taught by Gianni, for purpose of allowing integration of different capabilities in the same system so as to prevent the purchase of different machines that are cumbersome and difficult to 

For claim 20, Gavillet in view of Wu and Gianni teaches the invention as claimed and discussed above; but fails to teach wherein the actuator unit comprises a motor, and the motor and the planetary gear train are arranged in-line with each other.
Wu further teaches, as shown in fig.2-3, wherein the actuator unit (3 as shown in fig.2) comprises a motor (par.30),  and the motor and the planetary gear train are arranged in-line with each other (planar gear set 4 as shown in fig.2) (par.30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the gear in the Gavillet’s reference, to include the actuator unit comprises a motor, and the motor and the planetary gear train, as suggested and taught by Wu, because under the configuration of the planetary gear mechanism, the coupling shaft is rotated at a rotational speed less than that of the ring gear, while torque of the coupling shaft is increased (Wu, par.25). 

Response to Amendments/Arguments of Affidavit 
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that allegations do not establish any reason or motivation for the skilled artisan to modify the machine of Gavillet with the secondary references Wu, Neeper or Garr. However, examiner emphasize that the response to this argument still 
The secondary references, Wu teaches, similar actuator unit that is used in the appliance and describe the type of structure the actuator unit is such as that the actuator unit (3), as shown in figure 7, includes a planetary gear train (planar gear set 4 as shown in fig.7), that is used to provide motion to planetary gear unit so that the rotation of the actuator results in large output torque, Neeper teaches, similar the planetary gear train, an outer surface (305 as shown in fig.10) thereof comprises a male 
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 

Applicant argues that the cited references alone or in combination fail to render the present claims obvious for claims 14 and 20. For example, the skilled artisan would not have combined the cited references to arrive at the claimed loading mechanism comprising a planetary gear train, the actuator unit configured to supply rotary motion to the planetary gear train, and the planetary gear train configured to gear down the rotary motion. However, examiner emphasize that the response to this argument still the same as the previous response in the Final Rejection and as such the examiner respectfully disagrees with applicant because the prior art, Gavillet, is relied upon for disclosing the beverage preparation machines having an ingredient processing module for preparing a beverage with at least one ingredient supplied with a capsule, the machine comprises a positioner arranged to hold at least one capsule out of the ingredient processing module with a sensing arrangement adapted to detect an event related to the insertion by a user of a capsule and/or the presence of the capsule on or into the positioner and the machine is configured, upon detection of the event, to transfer the capsule to the ingredient processing module by using transfer means, and then to start the preparation of the beverage and a machine providing a convenient and safe solution to fully automate the preparation of a beverage furthermore, the actuator unit configured to actuate the loading mechanism such that the actuator units moves the capsule holder for receiving and extracting the capsule. However, Gavillet does not explicitly disclose 
The secondary references, Wu teaches, similar actuator unit that is used in the appliance and describe the type of structure the actuator unit is such as that the actuator unit (3), as shown in figure 7, includes a planetary gear train (planar gear set 4 as shown in fig.7), that is used to provide motion to planetary gear unit so that the rotation of the actuator results in large output torque and furthomore, Gianni teaches, similar beverage preparation machine, of a module (3  and 9 as shown in fig.1,9 and 11) that is selected from a brewing module configured to house the extraction unit (209a as shown in fig.1)(abstract), a first module (3 as shown in fig.1 and 9) configured to house at least one of (i) a fluid heater (59 as shown in fig.9) or (ii) a fluid pump of the fluid supply (57 as shown in fig.9) (page.9, lines 1-10), a second module (9 as shown in fig.1 and 11) configured to house one of (i) the fluid heater (127 as shown in fig.11) or (ii) the fluid pump (125 as shown in fig.11) when the other is housed in the first module, and combinations thereof (page,10, lines 32-35).  Consequently, it would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the gear in the Gavillet’s reference, to include a planetary gear train, as suggested and taught by Wu, because the configuration of the planetary gear mechanism, the coupling shaft is rotated at a rotational speed less than that of the ring gear, while torque of the coupling shaft is increased (Wu, par.25). 
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Gavillet with Wu and Gianni as discussed in the rejection fully meets all the claimed limitations.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
								/HELENA KOSANOVIC/                                                                                      Supervisory Patent Examiner, 
Art Unit 3761